


Exhibit 10.1
SPLIT-DOLLAR AGREEMENT
THIS AGREEMENT, effective as of this 16th day of October, 2013, by and between
MasTec, Inc., a Florida corporation, with principal offices and place of
business in the State of Florida (hereinafter referred to as the “Corporation”),
Jorge Mas, an individual residing in the State of Florida (hereinafter referred
to as the “Employee”), and Jose Ramon Mas and Juan Carlos Mas, as Trustees (the
“Trustee”) of the Jorge Mas Irrevocable Trust, dated June 1, 2012 (the “Trust”),
WITNESSETH THAT:
WHEREAS, the Employee is employed by the Corporation; and
WHEREAS, the Employee wishes to provide life insurance protection for his family
(as beneficiaries of the Trust) in the event of his death, under one or more
policies of life insurance insuring his life and/or insuring his life and the
life of his wife, Aleyda Mas (hereinafter referred to collectively as the
“Insureds”), issued by one or more insurance companies (hereinafter referred to
individually as an “Insurer” and collectively as the “Insurers”) that would be
subject to this Agreement (such policies being hereinafter individually referred
to as a “Policy” and collectively as the “Policies”); and
WHEREAS, the Corporation is willing to pay the premiums due on the Policies as
an additional employment benefit for the Employee, on the terms and conditions
hereinafter set forth; and
WHEREAS, the Corporation will be the absolute owner of the Policies and, as
such, possesses all incidents of ownership in and to the Policies, and may
exercise each and every right relating to the Policies not specifically
restricted by this Agreement; and




--------------------------------------------------------------------------------




WHEREAS, the Corporation wishes to retain such ownership rights, in order to
secure its rights under this Agreement; and
WHEREAS, the parties to this arrangement intend to have their income and gift
tax consequences determined under economic benefit regime set forth in Section
1.61-22(d) of the Treasury Regulations; and
NOW, THEREFORE, in consideration of the premiums to be paid by the Corporation
and the mutual promises contained herein, the parties hereto agree as follows:
1.Statement of Intention. The parties hereto intend that the income and gift tax
consequences of this split-dollar arrangement be governed by the economic
benefit regime set forth in Section 1.61-22(d) of the Treasury Regulations. The
parties hereto agree to consistently treat this arrangement in accordance with
such concepts on all tax returns and other documents filed by them in connection
herewith.
2.    Purchase of Policies. The Corporation may purchase one or more Policies
that will be subject to this Agreement. The Face Amount of Insurance and Death
Benefit of any Policies shall be reflected on Exhibit A attached hereto. The
maximum Face Amount of Insurance of the Policies subject to this Agreement shall
be $200,000,000. The parties hereto will take all necessary action to cause the
Insurer to issue the Policy, and shall take any further action which may be
necessary to cause each Policy to conform to the provisions of this Agreement.
The parties hereto agree that the Policies shall be subject to the terms and
conditions of this Agreement and of the endorsement to the Policy to be filed
with the Insurer.
3.    Ownership of Policies.
a.    The Corporation shall be the sole and absolute owner of each Policy, and
may exercise all ownership rights granted to the owner thereof by the terms of
the Policy, except




--------------------------------------------------------------------------------




as may otherwise be provided herein; provided, however, that the Corporation
shall be prohibited from borrowing against or taking any withdrawal under any of
the Policies, or taking any policy loan or other advance under the Policies
during the entire term of this Agreement.
b.    Specifically, the Corporation shall have the sole authority to direct the
manner in which the Policy Account (as such term is defined in each Policy)
established pursuant to the terms of the Policy shall be allocated among the
various investment options from time to time available under the Policy and to
change such allocation from time to time, as provided for in the Policy.
4.    Payment of Premiums. On or before the due date of the Policy premium (as
defined in the Policy), or within the grace period provided therein, the
Corporation shall make the premium payments specified under Exhibit A to the
Insurer, during the term hereof, and shall, upon request, promptly furnish the
Trust evidence of timely payment of such premium. Subject to the acceptance of
such amount by the Insurer, the Corporation may also, in its discretion, make
additional premium payments on the Policy. The Corporation shall annually
furnish the Employee a statement of the amount of income reportable by the
Employee for federal, state or local tax purposes, as applicable, as a result of
the insurance protection provided to the Employee’s beneficiary hereunder.
5.    Designation of Policy Beneficiary/Endorsement.
a.    Contemporaneously with the execution of this Agreement, the Corporation
shall execute a beneficiary designation for each Policy, under the form used by
the Insurer for such designations, naming the Corporation as the Policy
beneficiary, in order to secure the Corporation’s recovery of the amount due the
Corporation hereunder.




--------------------------------------------------------------------------------




b.    The Trust may select both the settlement option for payment of that
portion of the death benefit provided under each Policy to which the Trust is
entitled hereunder and the beneficiary or beneficiaries to receive such portion
of the death benefit proceeds of the Policy, by specifying the same in a written
notice to the Corporation. Upon receipt of such notice, the Corporation shall
execute and deliver to the Insurer a change of beneficiary and/or Policy
endorsement form necessary to elect the requested settlement option and to
designate the requested person, persons or entity as the beneficiary or
beneficiaries to receive the death proceeds of the Policy in excess of the
amount to which the Corporation is entitled hereunder. The parties hereto agree
to take the action necessary to cause the beneficiary designation and settlement
election provisions of that portion of each Policy to which the Trust is
entitled hereunder to conform to the provisions hereof. The Corporation shall
not terminate, alter or amend such election or designation for such portion of
any Policy, without the express written consent of the Trust.
6.    Limitations on Corporation’s Rights in Policies. Except as otherwise
provided herein, the Corporation shall not sell, assign, transfer, surrender or
cancel any Policy, change the beneficiary designation provision of that portion
of the Policy to which the Trust is entitled hereunder, nor change the Death
Benefit Option thereof without, in any such case, the express written consent of
the Trust.
7.    Collection of Death Proceeds.
a.    Upon the death of the Employee or the survivor of the Insureds, as
applicable, the Corporation shall cooperate with the beneficiary or
beneficiaries designated by the Trust to take whatever action is necessary to
collect the death benefit provided under each Policy. When the death benefit has
been collected and paid as provided herein, this Agreement shall thereupon
terminate.




--------------------------------------------------------------------------------




b.    Upon the death of the Employee or the survivor of the Insureds, as
applicable, the Corporation shall have the unqualified right to receive a
portion of the death benefit under each Policy equal to the greater of (i) the
total amount of the premiums paid by the Corporation with respect to that Policy
under this Agreement, or (ii) the then cash value of that Policy (excluding
surrender charges or other similar charges or reductions) immediately before the
death of the Employee or the survivor of the Insureds, as applicable (the
“Corporation’s Death Benefit”). The balance of the death benefit provided under
each Policy shall be paid directly to the beneficiary or beneficiaries
designated by the Corporation at the direction of the Trust, in the manner and
in the amount or amounts provided in the beneficiary designation provision of
that Policy. In no event shall the amount payable to the Corporation hereunder
with respect to any Policy exceed the proceeds payable as a result of the
maturity of that Policy as a death claim. No amount shall be paid from such
death benefit to the beneficiary or beneficiaries designated by the Corporation
at the direction of the Trust, until the full amount of the Corporation’s Death
Benefit under that Policy has been paid to the Corporation. The parties hereto
agree that the beneficiary designation provision of each Policy shall conform to
the provisions hereof.
c.    Notwithstanding any provision hereof to the contrary, in the event that,
for any reason whatsoever, no death benefit is payable under any Policy upon the
death of the Employee or the survivor of the Insureds, as applicable, and in
lieu thereof the Insurer refunds all or any part of the premiums paid for the
Policy, the Corporation shall have the unqualified right to retain such
premiums.
8.    Trust’s Right to Purchase the Policies in the Event of the Corporation’s
Bankruptcy or Dissolution.




--------------------------------------------------------------------------------




a.    In the event of the Corporation’s (a) bankruptcy (with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A)), or (b) dissolution
taxed under Section 331 of the Internal Revenue Code of 1986, as amended
(“Code”) (each a “Purchase Right Trigger”), then for a period (the “Option
Period”) from the date of the Purchase Right Trigger until the date that is
sixty (60) days after the date on which the Company provides written notice to
the Trust that the Purchase Right Trigger has occurred, the Trust shall have the
assignable option to purchase any or all of the Policies from the Corporation.
The purchase price for each Policy shall be the greater of (i) the total amount
of the premiums paid by the Corporation with respect to that Policy under this
Agreement, or (ii) the then cash value of the Policy (excluding surrender
charges or other similar charges or reductions). Upon receipt of this purchase
price, the Corporation shall transfer all of its right, title and interest in
and to the Policy purchased to the Trust or other purchaser, by the execution
and delivery of an appropriate instrument of transfer, and this Agreement shall
thereupon terminate.
b.    Notwithstanding any other provision of this Agreement, in no event shall
the Employee or the Trust have any personal liability to repay to the
Corporation any premiums paid under this Agreement or any other amounts upon
termination of this Agreement for any reason (other than the obligation of the
Trust to pay the purchase price for any Policy if the Trust elects to purchase
the Policy under Section 8a of this Agreement).
9.    Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under any Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way




--------------------------------------------------------------------------------




be construed as enlarging, changing, varying or in any other way affecting the
obligations of the Insurer as expressly provided in any Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.
10.    Assignment by Trust. Notwithstanding any provision hereof to the
contrary, the Trust shall have the right to absolutely and irrevocably assign
all of its right, title and interest in and to this Agreement and to any Policy
to an assignee. This right shall be exercisable by the execution and delivery to
the Corporation of a written assignment, in substantially the form attached
hereto as Exhibit B, which by this reference is made a part hereof, with respect
to each Policy. Upon receipt of such written assignment executed by the Trust
and duly accepted by the assignee thereof, the Corporation shall consent thereto
in writing, and shall thereafter treat the Trust’s assignee as the sole owner of
all of the Trust’s right, title and interest in and to this Agreement and in and
to that Policy. Thereafter, the Trust shall have no right, title or interest in
and to this Agreement or the assigned Policy, all such rights being vested in
and exercisable only by such assignee.
11.    Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.
a.    The Corporation is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.
b.    Claim. The Employee, a survivor of the Insureds, a beneficiary or any
other person who believes that he or she is being denied a benefit to which he
or she is entitled (hereinafter referred to as “Claimant”), or his or her duly
authorized representative, may file a




--------------------------------------------------------------------------------




written request for such benefit with the Compensation Committee of the Board of
Directors of the Corporation (the “First Level Reviewer”), setting forth his or
her claim. Such claim must be addressed to the Compensation Committee of the
Board of Directors of the Corporation, at its then principal place of business.
c.    Claim Decision. Upon receipt of a claim, the First Level Reviewer shall
advise the Claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than ninety days, and shall, in fact, deliver
such reply within such period. However, the First Level Reviewer may extend the
reply period for an additional ninety days for reasonable cause. If the reply
period will be extended, the First Level Reviewer shall advise the Claimant in
writing during the initial 90-day period indicating the special circumstances
requiring an extension and the date by which the First Level Reviewer expects to
render the benefit determination.
If the claim is denied in whole or in part, the First Level Reviewer will render
a written opinion, using language calculated to be understood by the Claimant,
setting forth:
(1)    the specific reason or reasons for the denial;
(2)    the specific references to pertinent Agreement and/or Policy provisions
on which the denial is based;
(3)    a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;
(4)    appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to




--------------------------------------------------------------------------------




bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and
(5)    the time limits for requesting a review of the denial under subparagraph
d hereof and for the actual review of the denial under subparagraph e hereof.
d.    Request for Review. Within sixty days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the members of the Board of Directors of the Corporation, other than any members
of the Mas family (the “Second Level Reviewer”), review the First Level
Reviewer’s prior determination. Such request must be addressed to the Secretary
of the Corporation, at its then principal place of business. The Claimant or his
or her duly authorized representative may submit written comments, documents,
records or other information relating to the denied claim, which such
information shall be considered in the review under this subparagraph without
regard to whether such information was submitted or considered in the initial
benefit determination.
The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the First
Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or (iii)
demonstrates compliance by the First Level Reviewer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with the Agreement and/or Policies.




--------------------------------------------------------------------------------




If the Claimant does not request a review of the First Level Reviewer’s
determination within such sixty-day period, he or she shall be barred and
estopped from challenging such determination.
e.    Review of Decision. Within a reasonable period of time, ordinarily not
later than sixty days, after the Second Level Reviewer’s receipt of a request
for review, it will review the First Level Reviewer’s prior determination. If
special circumstances require that the sixty-day time period be extended, the
Second Level Reviewer will so notify the Claimant within the initial 60-day
period indicating the special circumstances requiring an extension and the date
by which the Second Level Reviewer expects to render its decision on review,
which shall be as soon as possible but not later than 120 days after receipt of
the request for review. In the event that the Second Level Reviewer extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.
The Second Level Reviewer has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Agreement will be paid only if the Second Level Reviewer decides in its
discretion that the Claimant is entitled to such benefits. The decision of the
Second Level Reviewer shall be final and non- reviewable, unless found to be
arbitrary and capricious by a court of competent review. Such decision will be
binding upon the Employer and the Claimant.
If the Second Level Reviewer makes an adverse benefit determination on review,
the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:




--------------------------------------------------------------------------------




(1)    the specific reason or reasons for the denial;
(2)    the specific references to pertinent Agreement and/or Policy provisions
on which the denial is based;
(3)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (i) was relied upon by the Second Level Reviewer in
making its decision, (ii) was submitted, considered or generated in the course
of the Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with the Agreement and/or
Policies; and
(4)    a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on such review.
12.    Amendment and Integration. This Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties hereto, or their
respective successors or assigns, and may not be otherwise terminated except as
provided herein. This Agreement contains the entire understanding between the
parties and supersedes all prior and contemporaneous representations, agreements
and understandings (oral or written) with respect to the matters contained
herein.
13.    Binding Effect. This Agreement shall be binding upon and inure to the

benefit of the Corporation and its successors and assigns, the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries and the
Trust and its successors and assigns.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Trustee is entering into this Agreement
solely in his/her capacity as trustee of the Trust and not individually.
14.    Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand. If such notice, consent or demand is served in
person, it shall be deemed sent when served. If such notice, consent or demand
is sent by overnight courier, it shall be deemed sent on the first business day
after delivery to the courier. Any party may change his respective address for
the giving of notice to another address by giving at least ten (10) business
days’ notice of such change.
(a)     If to the Corporation:
MasTec, Inc.
800 S. Douglas Road, 12th Floor
Coral Gables, Florida 33134
(b)    If to the Trust:
[ILIT TRUSTEE-1]
[NAME OF ILIT]
[Address of Trustee(s)]
15.    Severability. The invalidity of any one or more of the words, phrases,
sentences, sections, or subsections contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
hereof, all of which are inserted conditionally




--------------------------------------------------------------------------------




on their being valid in law, and in the event that any one or more of the words,
phrases, sentences, sections, or subsections contained in this Agreement shall
be declared invalid, this Agreement shall be construed as if such invalid word
or words, phrase or phrases, sentence or sentences, section or sections, or
subsection or subsections had not been inserted and shall not affect the
remainder of this Agreement, which shall remain valid and binding and
enforceable in accordance with its terms.
16.    No Guarantee of Tax Treatment. Neither the existence of this Agreement
nor any provision hereof shall be deemed to guarantee any specific or favorable
tax treatment, whether gift, income, estate, generation-skipping transfer,
inheritance, or otherwise, of the premium payments made by Corporation
hereunder, the value of insurance protection provided under the Policy(ies), or
the cash surrender value build-up or any other benefits payable under the
Policy(ies), and Corporation, and the Employee and the Trust are expected to
seek competent tax advice before they execute this Agreement.
17.    Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Florida.
18.    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of any
provisions of this Agreement.
19.    Pronouns and Plurals. Wherever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa.
20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.


        
 
 
MASTEC, INC.

ATTEST:
 
By:


 
 
 
 
“Corporation”
Secretary
 
 
 
 
 
       “Employee”
 
 
 
 
 
 
 
 
 
 
 
 
 
 
as Trustees of the Jorge Mas Irrevocable Trust, dated June 1, 2012









--------------------------------------------------------------------------------




EXHIBIT A
The following life insurance policy or policies is/are subject to the attached
Split-Dollar Agreement:
Policy 1:
Insurer:     Lincoln National Life    
Insured:     Jorge and Aleyda Mas
Policy Number:    2238593    
Face Amount:    $20,000,000
Date of Issue:    June 20, 2013
Premiums:    $2,467,932 Single Premium
Policy 2:
Insurer:    Prudential    
Insured:    Jorge and Aleyda Mas
Policy Number:    V2226802
Face Amount:    $79,000,000
Date of Issue:    July 1, 2013
Premiums:    $501,958 Annual Premium
Policy 3:
Insurer:    MetLife
Insured:    Jorge and Aleyda Mas
Policy Number:    213101491




--------------------------------------------------------------------------------




Face Amount:    $60,000,000
Date of Issue:    June 28, 2013
Premiums:    $453,062.02 Annual Premium
Policy 4:
Insurer:    American General
Insured:    Jorge and Aleyda Mas
Policy Number:    UME343669L
Face Amount:    $10,000,000
Date of Issue:    July 12, 2013
Premiums:    $116,083 Annual Premium


Policy 5:
Insurer:    Principal
Insured:    Jorge and Aleyda Mas
Policy Number:    6181673
Face Amount:    $3,500,000
Date of Issue:    August 28, 2013
Premiums:    $48,015.84 Annual Premium




--------------------------------------------------------------------------------




EXHIBIT B
THIS ASSIGNMENT, dated this ___ day of     ______________, 20___
WITNESSETH THAT:
WHEREAS, the undersigned (the “Assignor”) is the Trustee of the Trust under that
certain Split-Dollar Agreement between MasTec, Inc., a Florida corporation (the
“Company”) and Jorge Mas dated [___] day of [_______], 2013, effective as of
[__________] 2013, (the “Split-Dollar Agreement”), which Split-Dollar Agreement
confers upon the undersigned certain rights and benefits with regard: to one or
more policies of insurance insuring the Assignor’s life; and
WHEREAS, pursuant to the provisions of said Split-Dollar Agreement, the Assignor
retained the right, exercisable by the execution and delivery to the Company of
a written form of assignment, to absolutely and irrevocably assign all of the
Assignor’s right, title and interest in and to said Split-Dollar Agreement to an
assignee; and
WHEREAS, the Assignor desires to exercise said right;
NOW, THEREFORE, the Assignor, without consideration, and intending to make gift,
hereby absolutely and irrevocably assigns, gives, grants and transfers to
____________________(the “Assignee”), all of the Assignor’s right, title and
interest in and to the Split-Dollar Agreement and said policies of insurance,
intending that, from and after this date, the Split-Dollar Agreement be solely
between the Company and the Assignee and that hereafter the Assignor shall
neither have nor retain any right, title or interest therein.


 
 
 
[___________, as Trustee]









--------------------------------------------------------------------------------




Page 2, EXHIBIT B
ACCEPTANCE OF ASSIGNMENT
The undersigned Assignee hereby accepts the above assignment of all right, title
and interest of the Assignor therein in and to the Split-Dollar Agreement, and
the undersigned hereby agrees to be bound by all of the terms and conditions of
said Split-Dollar Agreement, as if the original Employee thereunder,
 
                              DATED________________, 20
 
____________________________________________
 
___________________________________, Trustee
Assignee
 
Dated                              , 20      









--------------------------------------------------------------------------------




CONSENT TO ASSIGNMENT
The undersigned Company hereby consents to the foregoing assignment of all of
the right, title and interest of the Assignor in and to the Split-Dollar
Agreement, to the Assignee designated therein. The undersigned Company hereby
agrees that, from and after the date hereof, the undersigned Company shall look
solely to such Assignee for the performance of all obligations under said
Split-Dollar Agreement which were heretofore the responsibility of the Assignor,
shall-allow all rights and benefits provided therein to the Assignor to be
exercised only by said Assignee, and shall hereafter treat said Assignee in all
respects as if the original Employee thereunder.
 
MASTEC, INC.


 
By:
 
 
 
 





